Citation Nr: 0740147	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to service connection for short-term memory 
loss, claimed as a manifestation of an undiagnosed illness.

2. Entitlement to service connection for fatigue, claimed as 
a manifestation of an undiagnosed illness.

3. Entitlement to service connection for headaches, claimed 
as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for a right knee 
disorder, secondary to service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1980, 
from August 1982 to August 1984, and from November 1984 to 
November 1999, with service in the Persian Gulf.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

The veteran's claim for service connection for a right knee 
disorder was previously denied by the RO on a direct 
incurrence basis by an April 2001 rating decision.  The 
veteran did not file a timely appeal and that decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  By correspondence 
received in December 2002, the veteran requested service 
connection for a right knee disorder on a secondary basis 
which was denied in a March 2003 rating decision.  
Accordingly, the veteran's current claim for service 
connection for a right knee disorder is solely addressed on a 
secondary service connection basis.  

In a March 2004 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
The veteran subsequently cancelled the hearing, which had 
been set for a date in April 2004.  38 U.S.C.A. § 20.704(d) 
(2007).  In November 2006, the Board granted reopening of the 
veteran's claim for service connection for headaches and 
remanded it to the RO along with the veteran's claims for 
service connection for memory loss, fatigue and right knee 
disability secondary to service connected lumbar spine 
disability.  Thus, the claim for headaches will now be 
addressed on a de novo basis, along with the veteran's other 
claims.  

The issues of entitlement to service connection for short 
term memory loss and entitlement to service connection for a 
right knee disorder, secondary to service-connected lumbar 
spine disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  The veteran has reasonably been shown to suffer from 
fatigue, and the cause of the fatigue has not been attributed 
to any specific medical diagnosis.  

2.  The veteran has reasonably been shown to suffer from 
headaches, and the cause of the headaches has not been 
attributed to any specific medical diagnosis.  

   
CONCLUSIONS OF LAW

1.  Fatigue as due to an undiagnosed illness was incurred in 
service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2007).

2.  Headaches due to an undiagnosed illness were incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately her responsibility to ensure that records were 
received by VA.  Although this letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claims, it explained the type of evidence necessary to 
substantiate his claims and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claims.  An 
additional January 2004 letter advised the veteran of the 
specific types of evidence necessary to substantiate claims 
pertaining to undiagnosed illnesses.  A March 2006 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).   
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with VA medical evaluations.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  

II.  Factual Background

The veteran's DD-214 reflecting service from November 1984 to 
November 1989 shows service in the Persian Gulf/Southwest 
Asia Theater of operations.  Service medical records reveal 
that the veteran had a moped accident in mid September 1988.  
He was initially treated for multiple abrasions of the left 
knee and both forearms and a contusion of the right hip.  He 
experienced no loss of consciousness but did experience some 
dizziness during treatment and over the following weekend.  
In early October 1988 the veteran reported persistent right 
knee pain since the September 1988 accident.  X-ray revealed 
no significant abnormalities but the veteran reported that 
his knee was not getting better and still hurt when bending, 
kneeling, walking and standing for short periods of time.  A 
subsequent October 1988 knee examination showed notable 
tenderness to the right patellar ligament with right leg 
strength only 80 percent of left leg strength.  The 
diagnostic assessment was partial torn patellar ligament of 
the right knee.  

The service medical records only show a few documented 
instances of headaches and vertigo.  A July 1981 progress 
note showed complaints of headache and nausea apparently as a 
result of exposure to high temperatures.  The diagnosis was 
heat injury. A July 30, 1999 progress note showed that the 
veteran was experiencing headache.  An August 2, 1999 
progress note showed that the veteran was experiencing 
vertigo that would last about 30 to 40 seconds and was 
relieved by closing his eyes and remaining still.  The 
diagnosis was benign positional vertigo.  On August 26, 1999 
the veteran was seen for symptoms that included migraine 
headache, nausea and vomiting, upset stomach and cough.  The 
diagnostic assessment was sinusitis/bronchiectasis.  A 
subsequent August 30, 1999 record noted that the veteran had 
headache and chills in association with dehydration, which in 
turn appeared to be related to a urinary tract infection.  On 
August 1999 separation examination the head, knees and 
neurological system were all found to be normal.  The 
physician's summary did note that the veteran had been 
treated for headaches in the form of sharp pain in the 
veteran's head and that the pain would come and go.  It was 
also noted that the veteran had been treated for vertigo.  On 
his August 1999 report of medical history the veteran 
reported frequent or severe headache and dizziness but did 
not report any knee trouble.

On December 2000 VA general medical examination the pertinent 
diagnoses were history of frontal headaches, most likely 
sinus headaches that were non-debilitating, non-prostrating, 
occurring approximately two times per week, history of lower 
back pain consistent with sacrolitis and myofascial pain and 
bilateral knee pain without specific injury.   The veteran 
described his headaches as a rush, which he indicated 
extended from his frontal sinuses to the back.  They occurred 
approximately two times per week but only lasted for a few 
minutes.  

An April 2001 rating decision granted service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine and assigned a 10 percent rating 
effective April 2001.  

A May 2002 private progress note showed that the veteran was 
complaining of headaches in the back of the head, which he 
had experienced for a long time.  He also indicated that he 
had experienced dizziness and forgetfulness.  A subsequent 
June 2002 progress note showed that the veteran continued to 
complain of headache on the right parietal region of his head 
and in the occipital area starting from the neck and coming 
forward on the right.  It was noted that a May 2002 CT scan 
of the head with and without contrast was within normal 
limits.  The veteran did hear voices from time to time that 
would say his name and the diagnostic impression was probable 
obsessive compulsive disorder (OCD).  Physical examination 
was unremarkable.  An August 2002 note showed that the 
veteran was again seen for headaches and the diagnostic 
impression was once again probable OCD.  

In a June 2002 statement the veteran indicated that he had 
recently been experiencing greater amounts and frequency of 
pain and headaches.   

In an April 2003 statement the veteran indicated that he was 
currently experiencing fatigue, short term memory loss and 
headaches among other conditions.  He further indicated that 
all of these problems began after his return from the Gulf.  

On September 2004 VA lumbar spine examination, the veteran's 
gait was found to be normal.

On November 2004 VA medical examination the veteran was 
evaluated in pertinent part for fatigue, headaches and knee 
pain.  He reported that approximately a year after returning 
from the Persian Gulf, he began having fatigue symptoms, 
which had been unrelenting.  He also reported bilateral knee 
pain since the early 1990s.  The pain occurred on a daily 
basis and was worse when he stopped at the end of the day.  
He did not require a cane or a crutch and had no limitations 
with walking but he did have quite a bit of discomfort in 
both knees of identical magnitude.  Additionally, the veteran 
reported occipital headaches that went to the front of his 
head, lasting for a few seconds.  He had been having these 
headaches for a long time and they occurred several times a 
week.  He had been treated for vertigo but the treatment had 
not seemed to help.  The headache pains were not prostrating 
but were annoying.  They concerned him for a few seconds only 
and then disappeared spontaneously.  Examination of the knees 
revealed mild cracking without crepitus or instability, with 
range of motion from 0 to 130 degrees.  There was no 
additional pain or limitations due to repeat bending.  The 
pertinent diagnoses were gulf war syndrome with chronic 
fatigue, undiagnosed illness, bilateral knee pain more likely 
than not undiagnosed illnesses with negative X-rays and 
atypical headaches more likely than not an undiagnosed 
illness.   In a March 2005 addendum to the November 2004 VA 
examination, the examining physician indicated that the 
veteran did not report debilitating fatigue or debilitating 
episodes of flu-like illness and that the veteran's atypical 
headaches did not suggest migraine or muscular tension 
headaches and occurred a period of time after Gulf War 
Service and should thus be considered unrelated to Gulf War 
Syndrome.  

On January 2007 VA neurological examination the examiner 
found that the veteran showed a lot of hostility and strong 
suggestions of malingering tendencies and giving way weakness 
tendencies.  He was frequently uncooperative on mental status 
testing and on examination with a lot of tendencies to 
exaggerate.  The neurological examination in general was 
normal except for signs that the examiner felt were more 
compatible with malingering or poor motivation than of any 
neurologic illness.  The entire mental status was marked by 
abnormalities that appeared to be nonorganic in type; his 
memory, his ability to add, subtract, work with numbers, his 
ability to relate to his environment and know where he was in 
time and space.  The only thing that he was clear on was his 
name.  Almost everything else he had trouble with in terms of 
answering questions and this was clearly not an organic 
picture and his cognitive level was incompatible with his 
occupation as a functioning Police Officer.  There was 
nothing else to suggest significant neurological disease that 
included gait, stance, Romberg, sensorimotor function, 
cerebellar function, cranial nerve exam and deep tendon 
reflexes, all of which were physiologic and equal.  There was 
no nuclear rigidity, no bruits over the head, neck or 
axillosubclavian arteries and the rest of the exam was 
unremarkable.  

Regarding chronic fatigue syndrome (CFS), the examiner found 
that the veteran had only two or three of the necessary 
symptoms for a CFS diagnosis.  He did not have acute onset of 
the condition, low grade fever, palpable or tender cervical 
or auxiliary lymph nodes, generalized muscle aches or 
weakness or fatigue lasting 24 hours or longer after 
exercise.  He also did not have migratory joint pains other 
than those associated with the lumbar spine disability.  He 
did have headaches and may have had non-exudate of 
pharyngitis and these latter two symptoms could have possibly 
qualified under the criteria for CFS.  The examiner did not 
know if the veteran had any of the neuropsychological 
symptoms of CFS because he had never been treated for any 
actual organic neuropsychological symptoms.  The examiner 
found that the veteran's sleep disturbance was a night shift 
work phenomenon that was lifelong.  After examination and 
review of the veteran's claims file the examiner determined 
that the veteran had not ever met the criteria for a 
diagnosis of CFS.  The examiner also concluded that the 
veteran did not fulfill the criteria for onset of the series 
of undiagnosed illnesses that he claimed during his active 
duty days.  He specifically noted that the veteran did not 
manifest any of his present symptoms during the Gulf War or 
for over one year thereafter.  He had had clear cut 
indications of psychiatric disease and there were strong 
indications of manipulative behavior, exaggeration 
tendencies, possible malingering, and his examination did not 
suggest any organic disease process, nor did it suggest 
significant psychiatric disease process other than an Axis II 
problem.  

The examiner also noted that the VA examinations of record 
had suggested that the veteran's headaches were occipital and 
lasted a few seconds several times per week.  They were thus 
annoying and not disabling and neurological examinations when 
the veteran was worked up for headaches were always normal.  
The headaches had been considered atypical, not migraine and 
not muscular or tension headaches.  They started too long 
after the Gulf War to be considered related to any Gulf War 
Syndrome exposure.  Also, the examiner noted that the veteran 
had only two documented headaches while on active duty, one 
in January 1981 and one August 1999.  He further noted that 
these were not chronic headache problems and were not 
considered significant or severe.

III.  Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  Service connection also may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

Signs or symptoms that may be manifestations of undiagnosed 
illness include fatigue, headaches, neurologic signs and 
symptoms and neuropsychological signs and symptoms.  38 
C.F.R. § 3.317(b).

The term "Persian Gulf veteran" means a veteran who served 
on active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Analysis

As the veteran's service connection claims for headaches and 
fatigue include an assertion that such conditions are due to 
undiagnosed illness, the Board's analysis will evaluate 
entitlement to service connection for these conditions on 
this basis.  If necessary, the Board will also examine 
whether service connection is warranted on a direct basis.
 
Fatigue

The examinations of record clearly show that the veteran has 
some level of fatigue.  Also, although the examinations did 
not attribute the fatigue to the veteran's Gulf War Service 
or undiagnosed illness, they also did not affirmatively 
attribute it to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).  In the absence of such 
attribution, the preponderance of the evidence is in the 
veteran's favor and service connection for fatigue based on 
undiagnosed illness is warranted.  

Headaches

Similarly, the record clearly shows that the veteran has some 
level of headache disability.  Also, the medical evidence of 
record has not affirmatively attributed the headache 
disability to any known clinical disability.  U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).  Once again, in the absence of 
such attribution, the preponderance of the evidence is in the 
veteran's favor and service connection for fatigue based on 
undiagnosed illness is warranted. 

 
ORDER

Entitlement to service connection for fatigue, claimed as a 
manifestation of an undiagnosed illness is granted.

Entitlement to service connection for headaches, claimed as a 
manifestation of an undiagnosed illness is granted.


REMAND

In the Board's November 2006 Remand the RO was instructed to 
arrange for an examination to determine the nature, extent 
and etiology of any right knee disorder that may be present. 
Also, the examiner was instructed to provide an opinion as to 
whether it is at least as likely as not that any right knee 
disorder was caused or aggravated by the veteran's service-
connected lumbar spine disorder.  The veteran was afforded a 
VA knee examination in January 2007.  The examiner found that 
the veteran's current knee disability was not caused by the 
veteran's lumbar spine disability but did not specifically 
address whether the knee disability has been aggravated at 
all by the veteran's lumbar spine disability.  Consequently, 
as secondary service connection may be granted on the basis 
of aggravation, a Remand is necessary to afford the veteran 
an additional knee examination that addresses both causation 
and aggravation. 

Regarding the claim for short term memory loss, the veteran, 
in June 2007, submitted a VA Form 21-4142 indicating that he 
had received treatment from a Dr. J from 2002 to the present.  
In an accompanying statement, the veteran specifically 
indicated that he had been treated by Dr. J for his memory 
loss in 2004.  Additionally, Dr. J, in an undated 
"Certificate to Return to Work or School", indicated that 
he had treated the veteran in February and March 2005.  The 
record shows that the only treatment records from Dr. J 
currently in the claims file are from 2002 and 2003.  
Consequently, as additional records from Dr. J may have a 
bearing on the veteran's claim for short term memory loss, if 
possible, they must be obtained prior to the final 
adjudication of this claim.  Further, as the veteran's June 
2007 statement also indicated that he was receiving treatment 
from a Dr. B at the Community Based Outpatient Clinic in 
Hilo, records from this clinic (not already of record) should 
also be obtained.  

 Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for right knee 
and low back disability since March 2006 
and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified.

2.  After securing any necessary releases, 
the RO should obtain all available records 
from Dr. J pertaining to the veteran from 
2002 to the present.  The RO should also 
obtain all available VA records pertaining 
to the veteran's psychiatric disability 
and short term memory loss not already of 
record, including any records from the 
Community Based Outpatient Clinic in Hilo.   
Further, the RO should ask the veteran to 
identify any other sources of treatment or 
evaluation he has received for psychiatric 
disability and short term memory loss and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified.  If any of the records 
obtained suggest further development (such 
as a VA neurological and/or psychiatric 
evaluation, such development should be 
completed).   

3.  The RO should arrange for an 
examination to determine the nature, 
extent and etiology of any right knee 
disorder that may be present.  The claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any right knee disorder was caused by 
the veteran's service-connected lumbar 
spine disorder and whether it is at least 
as likely as not that any right knee 
disorder was aggravated by the veteran's 
service connected lumbar spine disorder.  

4.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


